DETAILED ACTION
This action is responsive to communications filed 22 April 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Jones #79238 on 17 May 2021.
The below listed claims have been amended as follows: 

1.	(Currently Amended)	A system, comprising:
an end device comprising a load application configured to:

transmit a request to reserve one or more fog computing resources to satisfy the estimated future resource usage; and
a fog orchestrator comprising a reservation application configured to:
receive the request from the end device, wherein the request comprises the sequence of geographic locations and the plurality of future times and includes a request for redundant fog computing resources;
responsive to receiving the request from the end device: 
identify a plurality of pre-existing reservations for a first future time of the plurality of future times on a first fog node of the plurality of fog nodes, wherein the first fog node is associated with a first geographic location in the sequence of geographic locations; 
identify a predefined standby portion of resources for the first fog node that cannot be reserved for future times and can only be allocated for immediate use upon request; 
determine, based on the plurality of pre-existing reservations and the predefined standby portion of resources, that sufficient fog computing resources will be available at the first future time on the first fog node; and
determine that sufficient fog computing resources will be available on a second fog node of the plurality of fog nodes at a second future time of the plurality of future times, wherein the second fog node is associated with a second geographic location in the sequence of geographic locations;

reserve one or more fog computing resources of the second fog node for the second future time;
reserve fog computing resources on two or more fog nodes of the plurality of fog nodes to execute one or more operations for the end device in parallel;
transmit, to the second fog node, a copy of the reservation, wherein the copy of the reservation specifies (i) the second future time, (ii) the estimated future resource usage, and (iii) an identity of the end device; and
transmit addresses corresponding to the first and second fog nodes to the end device.
2.	(Previously Presented)	The system of claim 1, wherein the load application transmits the request to reserve the one or more fog computing resources upon determining that the future resource usage exceeds a predefined threshold.
3.	(Previously Presented)	The system of claim 1, wherein the request to reserve one or more fog computing resources includes a load profile of the estimated future resource usage, wherein the load profile comprises an indication of one or more needed software resources.
4.	(Previously Presented)	The system of claim 1, wherein the request to reserve one or more fog computing resources includes the first geographic location where the end device will be during execution of the future operation, and wherein determining that sufficient fog computing resources are available comprises evaluating availability of one or more fog nodes associated with the first geographic location.
5.	(Original)	The system of claim 1, wherein the load application is further configured to:
receive an address of the one or more fog computing resources; and
use the one or more fog computing resources to execute the future operation.

receiving a request to reserve a fog computing resource for an end device, wherein the request includes a specified a sequence of geographic locations and a plurality of future times at which the fog computing resource will be used by the end device, each geographic location associated with a respective future time of the plurality of future times, and wherein the request further includes a request for redundant fog computing resources;
responsive to receiving the request from the end device: 
identifying a plurality of pre-existing reservations for a first future time of the plurality of future times on a first fog node of the plurality of fog nodes, wherein the first fog node is associated with a first geographic location in the sequence of geographic locations; 
identifying a predefined standby portion of resources for the first fog node that cannot be reserved for future times and can only be allocated for immediate use upon request; 
determining, based on the plurality of pre-existing reservations and the predefined standby portion of resources, that sufficient fog computing resources will be available at the specified first future time on the first fog node; and
determining that sufficient fog computing resources will be available on a second fog node of the plurality of fog nodes at a second future time of the plurality of future times, wherein the second fog node is associated with a second geographic location in the sequence of geographic locations;
reserving the fog computing resource of the first fog node for the first future time; 
reserving one or more fog computing resources of the second fog node for the second future time;
reserving fog computing resources on two or more fog nodes of the plurality of fog nodes to execute one or more operations for the end device in parallel;
transmitting, to the second fog node, a copy of the reservation, wherein the copy of the reservation specifies (i) the second future time, (ii) the estimated future resource usage, and (iii) an identity of the end device; and
transmitting addresses corresponding to the first and second fog nodes to the end device.
7.	(Currently Amended)	The one or more non-transitory tangible media of claim 6, wherein the request to reserve the fog computing resource was transmitted by a proxy acting on behalf of the end device.
8.	(Currently Amended)	The one or more non-transitory tangible media of claim 6, wherein the request to reserve the fog computing resource includes a length of time during which the fog computing resource will be used by the end device.
9.	(Currently Amended)	The one or more non-transitory tangible media of claim 6, wherein the request to reserve the fog computing resource includes a load profile describing an estimated workload of the end device at the specified future time, wherein the load profile comprises an indication of one or more needed software resources. 
10.	(Currently Amended)	The one or more non-transitory tangible media of claim 6, wherein the request to reserve the fog computing resource includes a first geographic location where the end device will be located during the specified future time, and wherein determining that sufficient fog computing resources are available comprises evaluating availability of one or more fog nodes associated with the first geographic location.
11.	(Currently Amended)	The one or more non-transitory tangible media of claim 10, wherein the request to reserve the fog computing resource further includes a second geographic location where the 
determining that sufficient fog computing resources are available at the second specified future time on a second fog node; and
reserving fog computing resource of the second fog node for the second specified future time. 
12.	(Currently Amended)	The one or more non-transitory tangible media of claim 6, wherein the request to reserve the fog computing resource includes security requirements of the requested fog computing resource, wherein the security requirements include encryption requirements.
13.	(Cancelled)
14.	(Currently Amended)	The one or more non-transitory tangible media of claim 6, wherein the plurality of fog nodes are located at an edge of a network near the end device.
15.	(Currently Amended)	The one or more non-transitory tangible media of claim 6, the operation further comprising:
determining that a device that transmitted the request to reserve the fog computing resource is authorized to reserve the fog computing resource.
16.	(Currently Amended)	An apparatus comprising:
at least one processor; and
at least one memory element storing data, which, when executed on the processor, performs an operation comprising:
receiving a request to reserve a fog computing resource for an end device, wherein the request includes a specified a sequence of geographic locations and a plurality of future times at which the fog computing resource will be used by the end device, each geographic location associated with a respective future time of the plurality of future times, and wherein the request further includes a request for redundant fog computing resources;

identifying a plurality of pre-existing reservations for a first future time of the plurality of future times on a first fog node of the plurality of fog nodes, wherein the first fog node is associated with a first geographic location in the sequence of geographic locations; 
identifying a predefined standby portion of resources for the first fog node that cannot be reserved for future times and can only be allocated for immediate use upon request; 
determining, based on the plurality of pre-existing reservations and the predefined standby portion of resources, that sufficient fog computing resources will be available at the specified first future time on the first fog node; and
determining that sufficient fog computing resources will be available on a second fog node of the plurality of fog nodes at a second future time of the plurality of future times, wherein the second fog node is associated with a second geographic location in the sequence of geographic locations;
reserving the fog computing resource of the first fog node for the first future time; 
reserving one or more fog computing resources of the second fog node for the second future time;
reserving fog computing resources on two or more fog nodes of the plurality of fog nodes to execute one or more operations for the end device in parallel;
transmitting, to the second fog node, a copy of the reservation, wherein the copy of the reservation specifies (i) the second future time, (ii) the estimated future resource usage, and (iii) an identity of the end device; and

17.	(Original)	The apparatus of claim 16, wherein the request to reserve the fog computing resource was transmitted by a proxy acting on behalf of the end device.
18.	(Original)	The apparatus of claim 16, wherein the request to reserve the fog computing resource includes a length of time during which the fog computing resource will be used by the end device.
19.	(Previously Presented)	The apparatus of claim 16, wherein the request to reserve the fog computing resource includes a load profile describing an estimated workload of the end device at the specified future time, wherein the load profile comprises an indication of one or more needed software resources.
20.	(Previously Presented)	The apparatus of claim 16, wherein the request to reserve the fog computing resource includes a first geographic location where the end device will be located during the specified future time, and wherein determining that sufficient fog computing resources are available comprises evaluating availability of one or more fog nodes associated with the first geographic location.
Allowable Subject Matter
Claims 1-12 and 14-20, respectively, are allowed and renumbered to claims 1-12 and 13-19, respectively.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record:
Ku et al. (US-20180176148-A1) discloses A device comprises a memory storage comprising instructions and one or more processors in communication with the memory. The one or more processors execute the instructions to access data for a plurality of previous time periods for a client of a (Abstract)
Jamjoom et al. (US-20120042256-A1) discloses A scheduling system and method for high-performance computing (HPC) applications includes a network management component stored in physical memory and executed by a processor. The management component is configured to transform HPC resources into a schedulable resource catalog by transforming multi-dimensional HPC resources into a one dimension versus time resource catalog with a dependent graph structure between resources such that HPC resources are enabled to be provisioned into a service environment with predictable provisioning using the resource catalog. A graphical user interface component is coupled to the network management component and configured to provide scheduling visibility to entities and to enable a plurality of different communication modes for scheduling and communication between entities. (Abstract)
MCMANUS (US-20160300162-A1) discloses A resource access management system and method for managing user access to a resource having a number of resource slots. Each resource slot can be used by a user. The resource access management system is provided with a primary access configured to allow a user to access the resource, the primary access having a first entry point and a first exit point. A secondary access is also provided that is configured to allow users to access the resource. The resource access management system is configured to determine an apparent wait time based on a number of users entering the primary access and the secondary access, and a predetermined resource time (Abstract)
Srikanth et al. (US-9489243-B2) discloses Hardware and software are configured to select and provision computing resources from heterogeneous on-demand computing environments through the framework of a layered, federated on-demand computing ecology of computing resource providers, users, and federation servers. These pieces of hardware and software include a mechanism for defining and managing the life cycle of different resource types; a mechanism for extending document-centric protocols to support computing resources as first order objects; a mechanism for routing messages to computing resources; federation topologies; and a mechanism for federation servers to access and use computing resources from providers controlled by other federation servers. (Abstract)
Ai et al. (Edge cloud computing technologies for internet of things: A primer, Digital Communications and Networks (2017), doi: 10.1016/j.dcan.2017.07.001) discloses With the rapid development of mobile internet and internet of things (IoT) applications, the traditional centralized cloud computing is encountering severe challenges, such as high latency, low spectral efficiency (SE), and non-adaptive machine type of communication. Motivated to solve these challenges, new technology is driving a trend which shifts the function of centralized cloud computing to the edge devices of the network. Several edge computing technologies originating from different backgrounds have been emerging to decrease latency, improve SE, and support the massive machine type of communication. This paper comprehensively presents a tutorial of three typical edge computing technologies, including the mobile edge computing, cloudlets, and fog computing. In particular, the standardization efforts, principles, architectures, and applications for these three technologies are summarized and compared. From the viewpoint of radio access network, the difference between mobile (Abstract)
Jackson (US-20120179824-A1) discloses System, method, and tangible computer-readable storage media are disclosed for providing a brokering service for compute resources. The method includes, at a brokering service, polling a group of separately administered compute environments to identify resource capabilities and information, each compute resource environment including the group of managed nodes for processing workload, receiving a request for compute resources at the brokering service system, the request for compute resources being associated with a service level agreement (SLA) and based on the resource capabilities across the group of compute resource environments, selecting compute resources in one or more of the group of compute resource environments. The brokering service system receives workload associated with the request and communicates the workload to the selected resources for processing. The brokering services system can aggregate resources for multiple cloud service providers and act as an advocate for or a guarantor of the SLA associated with the workload. (Abstract)
However, the prior art of record, individually or in combination, fail to disclose or teach:
A system, comprising:
an end device comprising a load application configured to:
estimate future resource usage for a future operation to be executed by the end device, wherein the future resource usage comprises a sequence of geographic locations, each geographic location associated with a respective future time of a plurality of future times; and
transmit a request to reserve one or more fog computing resources to satisfy the estimated future resource usage; and
a fog orchestrator comprising a reservation application configured to:

responsive to receiving the request from the end device: 
identify a plurality of pre-existing reservations for a first future time of the plurality of future times on a first fog node of the plurality of fog nodes, wherein the first fog node is associated with a first geographic location in the sequence of geographic locations; 
identify a predefined standby portion of resources for the first fog node that cannot be reserved for future times and can only be allocated for immediate use upon request; 
determine, based on the plurality of pre-existing reservations and the predefined standby portion of resources, that sufficient fog computing resources will be available at the first future time on the first fog node; and
determine that sufficient fog computing resources will be available on a second fog node of the plurality of fog nodes at a second future time of the plurality of future times, wherein the second fog node is associated with a second geographic location in the sequence of geographic locations;
reserve one or more fog computing resources of the first fog node for the first future time;
reserve one or more fog computing resources of the second fog node for the second future time;
reserve fog computing resources on two or more fog nodes of the plurality of fog nodes to execute one or more operations for the end device in parallel;

transmit addresses corresponding to the first and second fog nodes to the end device.
The claims that depend upon one of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453